Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of June 1,
2011 among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent (in
such capacity, the “Administrative Agent”), Collateral Agent and Swing Line
Lender and each lender party hereto.

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swing Line Lender, Bank of America,
N.A., as L/C Issuer, the other lenders party thereto and the other agents party
thereto have entered into a Credit Agreement dated as of April 10, 2007 (as the
same may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower has requested an extension of the maturity date for the
Revolving Credit Loans and Revolving Credit Commitments and other amendments to
the Credit Agreement, as hereinafter set forth.

(3) Each Revolving Credit Lender who executes and delivers to the Administrative
Agent a counterpart to this Amendment as an “Extending and Consenting Lender”
prior to the effectiveness of this Amendment shall be deemed, upon the
effectiveness of Section 1 of this Amendment, to have (a) converted its
Revolving Credit Commitment into a Revolving Tranche-2 Commitment (as defined
hereinafter), in the aggregate amount set forth (i) on such Lender’s signature
page hereto and (ii) opposite such Lender’s name on Schedule 2.01(c) under the
caption “Revolving Tranche-2 Commitment” and (b) converted its outstanding
Revolving Credit Loans into Revolving Tranche-2 Loans (as defined hereinafter)
in a percentage equal to the percentage of such Revolving Credit Lender’s
Revolving Credit Commitment that will be converted to a Revolving Tranche-2
Commitment upon the effectiveness of this Amendment.

(4) To the extent not so converted and extended upon the effectiveness of this
Amendment, any amount of Revolving Credit Commitment and Revolving Credit Loan
shall remain in place under the Credit Agreement and be renamed as Revolving
Tranche-1 Commitment and Revolving Tranche-1 Loan, respectively, with the same
respective terms, rights and obligations under the Loan Documents as before
giving effect to this Amendment, except as otherwise set forth herein.

(5) The Borrower and the Required Lenders party hereto have agreed to amend the
Credit Agreement to effect the changes described above and other changes as
hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

Catalent - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 1 Effective Date (as hereinafter defined) and subject to
the satisfaction of the conditions precedent set forth in Section 2 hereof,
hereby amended as follows:

(a) Section 1.01 is amended to add the following new definitions in the
appropriate alphabetical position:

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 1,
2011 among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 1 Effective Date” means June 1, 2011.

“Existing Class” shall mean each Class of Existing Revolving Credit Loans and
Existing Revolving Credit Commitments.

“Existing Revolving Credit Commitment” has the meaning specified in
Section 2.16(a).

“Existing Revolving Credit Loans” has the meaning specified in Section 2.16(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.16(a).

“Extended Revolving Credit Loans” has the meaning specified in Section 2.16(a).

“Extending Lender” has the meaning specified in Section 2.16(b).

“Extension Agreement” has the meaning specified in Section 2.16(c).

“Extension Election” has the meaning specified in Section 2.16(b).

“Extension Series” shall mean all Extended Revolving Credit Commitments that are
established pursuant to the same Extension Agreement (or any subsequent
Extension Agreement to the extent such Extension Agreement expressly provides
that the Extended Revolving Credit Commitments, provided for therein are
intended to be a part of any previously established Extension Series) and that
provide for the same interest margins, extension fees, if any, and amortization
schedule.

“Revolving Credit Extension Request” has the meaning specified in
Section 2.16(a).

“Revolving Tranche-1 Borrowing” means a borrowing consisting of Revolving
Tranche-1 Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Revolving Tranche-1 Lenders
pursuant to Section 2.01(c)(i) or Section 2.15(b).

 

Catalent - Amendment No. 1 to Credit Agreement

 

2



--------------------------------------------------------------------------------

“Revolving Tranche-1 Commitment” means, as to each Revolving Tranche-1 Lender,
its obligation to (a) make Revolving Tranche-1 Loans to the Borrower pursuant to
Section 2.01(c)(i), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01(c) under the caption
“Revolving Tranche-1 Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Tranche-1 Commitments of all Revolving Tranche-1 Lenders shall be
$149,750,000 on the Amendment No. 1 Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Tranche-1 Facility” means, at any time, the aggregate amount of the
Revolving Tranche-1 Lenders’ Revolving Tranche-1 Commitments at such time.

“Revolving Tranche-1 Lender” means, at any time, any Lender that has a Revolving
Tranche-1 Commitment at such time.

“Revolving Tranche-1 Loan” means each loan to the Borrower (a) made pursuant to
Section 2.01(c)(i) or (b) converted as Revolving Tranche-1 Loans pursuant to
Section 2.15(b).

“Revolving Tranche-1 Note” means a promissory note of the Borrower payable to
any Revolving Tranche-1 Lender or its registered assigns, in substantially the
form of Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the
Borrower to such Revolving Tranche-1 Lender resulting from the Revolving
Tranche-1 Loans made by such Revolving Tranche-1 Lender.

“Revolving Tranche-2 Borrowing” means a borrowing consisting of Revolving
Tranche-2 Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Revolving Tranche-2 Lenders
pursuant to Section 2.01(c)(ii) or Section 2.15(a).

“Revolving Tranche-2 Commitment” means, as to each Revolving Tranche-2 Lender,
its obligation to (a) make Revolving Tranche-2 Loans to the Borrower pursuant to
Section 2.01(c)(ii), (b) purchase participations in L/C Obligations in respect
of Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01(c) under the caption
“Revolving Tranche-2 Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Tranche-2 Commitments of all Revolving Tranche-2 Lenders shall be
$200,250,000 on the Amendment No. 1 Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

 

Catalent - Amendment No. 1 to Credit Agreement

 

3



--------------------------------------------------------------------------------

“Revolving Tranche-2 Condition” means, with respect to any Revolving Tranche-2
Loan, Revolving Tranche-2 Borrowing, Revolving Tranche-2 Letter of Credit or
Revolving Tranche-2 Swing Line Loan, or any reallocation of risk participation
of any Revolving Tranche-2 Letter of Credit or Revolving Tranche-2 Swing Line
Loan, the condition that at the time of and after giving effect to the making of
such Revolving Tranche-2 Loan, Revolving Tranche-2 Borrowing or reallocation or
the issuance (or if applicable, renewal or amendment) of such Revolving
Tranche-2 Letter of Credit, each Revolving Tranche-2 Lender’s Pro Rata Share
(calculated as if Revolving Tranche-1 Lenders’ Pro Rata Share of the risk
participation in respect of any Revolving Tranche-2 Letter of Credit is zero) of
the Outstanding Amount of all L/C Obligations, plus such Revolving Tranche-2
Lender’s Pro Rata Share (calculated as if Revolving Tranche-1 Lenders’ Pro Rata
Share of the risk participation in respect of any Revolving Tranche-2 Swing Line
Loan is zero) of the Outstanding Amount of all Swing Line Loans, plus the
Outstanding Amount of such Revolving Tranche-2 Lender’s Revolving Tranche-2
Loans, does not exceed such Revolving Tranche-2 Lenders’ Revolving Tranche-2
Commitment.

“Revolving Tranche-2 Facility” means, at any time, the aggregate amount of the
Revolving Tranche-2 Lenders’ Revolving Tranche-2 Commitments at such time.

“Revolving Tranche-2 Lender” means, at any time, any Lender that has a Revolving
Tranche-2 Commitment at such time.

“Revolving Tranche-2 Letter of Credit” means any Letter of Credit requested to
be issued or renewed by the Borrower that at the time of such request would
expire on a day later than the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Tranche-1 Facility (or,
if such day is not a Business Day, the next preceding Business Day).

“Revolving Tranche-2 Loan” means each loan to the Borrower (a) made pursuant to
Section 2.01(c)(ii) or (b) converted as Revolving Tranche-2 Loans pursuant to
Section 2.15(a).

“Revolving Tranche-2 Note” means a promissory note of the Borrower payable to
any Revolving Tranche-2 Lender or its registered assigns, in substantially the
form of Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the
Borrower to such Revolving Tranche-2 Lender resulting from the Revolving
Tranche-2 Loans made by such Revolving Tranche-2 Lender.

“Revolving Tranche-2 Swing Line Loan” means any Swing Line Loan requested by the
Borrower that at the time of such request would expire on a day later than the
scheduled Maturity Date then in effect for the Revolving Tranche-1 Facility.

“Section 2.16 Additional Agreement” has the meaning specified in
Section 2.16(c).

 

Catalent - Amendment No. 1 to Credit Agreement

 

4



--------------------------------------------------------------------------------

“Specified Existing Revolving Credit Commitment Class” has the meaning specified
in Section 2.16(a).

(b) The following definitions contained in Section 1.01 of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:

“Applicable Rate” means:

(a) in respect of the Dollar Term Facility, Euro Term Facility and Revolving
Tranche-1 Facility, a percentage per annum equal to the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing
Level

   Total Leverage Ratio    Eurocurrency
Rate for
Revolving
Tranche-1
Loans and
Letter of
Credit Fees     Base Rate for
Revolving
Tranche-1
Loans     Commitment
Fee Rate     Eurocurrency
Rate for Dollar
Term Loans
and Euro Term
Loans     Base Rate for
Dollar Term
Loans and Euro
Term Loans  

1

   > 5.0:1.0      2.25 %      1.25 %      0.50 %      2.25 %      1.25 % 

2

   < 5.0:1.0 but


> 4.0:1.0

     2.25 %      1.25 %      0.50 %      2.00 %      1.00 % 

3

   < 4.0:1.0      2.00 %      1.00 %      0.375 %      1.75 %      0.75 % 

(b) in respect of the Revolving Tranche-2 Facility, a percentage per annum equal
to the following percentages per annum, based upon the Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing
Level

   Total Leverage Ratio    Eurocurrency Rate for
Revolving Tranche-2
Loans and Letter of
Credit Fees     Base Rate for Revolving
Tranche-2 Loans     Commitment Fee Rate  

1

   > 5.0:1.0      3.75 %      2.75 %      0.50 % 

2

   < 5.0:1.0 but


> 4.0:1.0

     3.75 %      2.75 %      0.50 % 

3

   < 4.0:1.0      3.50 %      2.50 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, Pricing Level 1 shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter

 

Catalent - Amendment No. 1 to Credit Agreement

 

5



--------------------------------------------------------------------------------

the Pricing Level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default under
Section 8.01(a) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Tranche-1 Lenders, Revolving Tranche-2 Lenders, Dollar Term
Lenders, Euro Term Lenders or any Extended Lenders in respect of the same
Extension Series, (b) when used with respect to Commitments, refers to whether
such Commitments are Revolving Tranche-1 Commitments, Revolving Tranche-2
Commitments, Dollar Term Commitments, Euro Term Commitments or an Extended
Revolving Credit Commitment (of the same Extension Series) and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Tranche-1 Loans, Revolving Tranche-2
Loans, Dollar Term Loans, Euro Term Loans or Extended Revolving Credit Loans (of
the same Extension Series).

“Facility” means the Dollar Term Loans, the Euro Term Loans, the Letter of
Credit Sublimit, the Revolving Tranche-1 Facility, Revolving Tranche-2 Facility
and/or any Extended Revolving Credit Commitments of the same Extension Series,
as the context may require.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Tranche-1
Facility (or, if such day is not a Business Day, the next preceding Business
Day); provided that in the case of any Revolving Tranche-2 Letter of Credit, if
the Revolving Tranche-2 Condition with respect thereto is satisfied, the Letter
of Credit Expiration Date of such Letter of Credit shall be the day that is five
(5) Business Days prior to the scheduled Maturity Date then in effect for the
Revolving Tranche-2 Facility (or, if such day is not a Business Day, the next
preceding Business Day).

“Maturity Date” means (a) with respect to the Revolving Tranche-1 Facility, the
sixth anniversary of the Closing Date, (b) with respect to the Dollar Term Loans
and the Euro Term Loans, the seventh anniversary of the Closing Date; (c) with
respect to the Revolving Tranche-2 Facility, the earliest of (i) the ninth
anniversary of the Closing Date, (ii) the 91st day prior to the maturity of the
Senior Notes or any Permitted Refinancing thereof; provided such Senior Notes
have an outstanding aggregate principal amount in excess of $100,000,000,
(iii) the 91st day prior to the maturity of the Senior Subordinated Notes or any
Permitted Refinancing thereof; provided such Senior Subordinated Notes have an
outstanding aggregate principal amount in excess of $40,000,000, (iv) the 91st
day prior to the Maturity Date with respect to the Dollar Term Loans, the Euro
Term Loans or the Incremental Term Loans; provided such Dollar Term Loans, Euro
Term Loans and the Incremental Term Loans have an outstanding aggregate
principal amount in excess of $345,000,000, (v) the 91st day prior to the
maturity of any unsecured Indebtedness for borrowed money incurred after

 

Catalent - Amendment No. 1 to Credit Agreement

 

6



--------------------------------------------------------------------------------

the Amendment No. 1 Effective Date that has a scheduled maturity date earlier
than the 91st day following the ninth anniversary of the Closing Date; provided
such Indebtedness for borrowed money has an outstanding aggregate principal
amount in excess of $100,000,000, (vi) the sixth anniversary of the Closing Date
or if later, the first day on which the event described in the proviso to this
clause (vi) occurs, provided that the aggregate principal amount of the Senior
Notes (or any Permitted Refinancing thereof) prepaid, repaid, redeemed,
purchased, defeased or otherwise satisfied other than with proceeds of debt
financing (excluding any Revolving Credit Facility) or Permitted Equity Issuance
since May 25, 2011 exceeds $100,000,000, and (vii) the sixth anniversary of the
Closing Date or if later, the first day on which the event described in the
proviso to this clause (vii) occurs, provided that the aggregate principal
amount of the Senior Subordinated Notes (or any Permitted Refinancing thereof)
prepaid, repaid, redeemed, purchased, defeased or otherwise satisfied other than
with proceeds of debt financing (excluding any Revolving Credit Facility) or
Permitted Equity Issuance since May 25, 2011 exceeds $40,000,000; and (d) with
respect to any Extension Series of Extended Revolving Credit Commitments, the
maturity date related to such Extension Series. If any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

“Revolving Credit Borrowing” means a Revolving Tranche-1 Borrowing and/or a
Revolving Tranche-2 Borrowing, as the context may require.

“Revolving Credit Commitment” means a Revolving Tranche-1 Commitment and/or a
Revolving Tranche-2 Commitment, as the context may require.

“Revolving Credit Facility” means the Revolving Tranche-1 Facility and/or the
Revolving Tranche-2 Facility, as the context may require.

“Revolving Credit Lender” means a Revolving Tranche-1 Lender and/or a Revolving
Tranche-2 Lender, as the context may require.

“Revolving Credit Loan” means a Revolving Tranche-1 Loan and/or a Revolving
Tranche-2 Loan, as the context may require.

“Revolving Credit Note” means a Revolving Tranche-1 Note and/or a Revolving
Tranche-2 Note, as the context may require.

(c) Section 2.01(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c)(i) The Revolving Tranche-1 Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Tranche-1 Lender severally agrees to make loans
to the Borrower as elected by the Borrower pursuant to Section 2.02 from time to
time, on any Business Day after the Closing Date until the Maturity Date with
respect to the Revolving Tranche-1 Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Tranche-1
Commitment; provided that, after giving effect to any Revolving Tranche-1
Borrowing, the aggregate Outstanding Amount of the Revolving Tranche-1 Loans of
any Lender, plus such Revolving Tranche-1 Lender’s Pro

 

Catalent - Amendment No. 1 to Credit Agreement

 

7



--------------------------------------------------------------------------------

Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Tranche-1 Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Revolving Tranche-1 Lender’s Revolving Tranche-1
Commitment. Within the limits of each Revolving Tranche-1 Lender’s Revolving
Tranche-1 Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(c)(i), prepay under Section 2.05 and
reborrow under this Section 2.01(c)(i). Revolving Tranche-1 Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(ii) The Revolving Tranche-2 Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Tranche-2 Lender severally agrees to make loans to
the Borrower as elected by the Borrower pursuant to Section 2.02 from time to
time, on any Business Day after the Closing Date until the Maturity Date with
respect to the Revolving Tranche-2 Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Tranche-2
Commitment; provided that, after giving effect to any Revolving Tranche-2
Borrowing, (x) the aggregate Outstanding Amount of the Revolving Tranche-2 Loans
of any Lender, plus such Revolving Tranche-2 Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolving Tranche-2
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Tranche-2 Lender’s Revolving Tranche-2 Commitment and
(y) the Revolving Tranche-2 Condition shall be satisfied. Within the limits of
each Revolving Tranche-2 Lender’s Revolving Tranche-2 Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(c)(ii), prepay under Section 2.05 and reborrow under this
Section 2.01(c)(ii). Revolving Tranche-2 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

For the avoidance of doubt, (A) prior to Maturity Date of the Revolving
Tranche-1 Facility, all borrowings of Revolving Credit Loans under this
Section 2.01(c) shall be made by each Lender with a Revolving Tranche-1
Commitment and Revolving Tranche-2 Commitment pro rata based on each such
Lender’s Pro Rata Share without regard to the Class of the Revolving Credit
Commitments held by such Lender, provided that if such pro rata allocation in
respect of any borrowing cannot be made solely because the Revolving Tranche-2
Condition with respect thereto is not satisfied, the amount of such borrowing
shall be reduced to the extent necessary so that the Revolving Tranche-2
Condition with respect thereto is satisfied in order to achieve such pro rata
allocation and (B) (i) the Pro Rata Share of each Revolving Credit Loan and each
Revolving Credit Commitment of a Revolving Tranche-2 Lender shall be treated for
all purposes of this Agreement as a Revolving Tranche-2 Loan and a Revolving
Tranche-2 Commitment, respectively, and (ii) the Pro Rata Share of each
Revolving Credit Loan and each Revolving Credit Commitment of a Revolving
Tranche-1 Lender shall be treated for all purposes of this Agreement as a
Revolving Tranche-1 Loan and a Revolving Tranche-1 Commitment, respectively.”.

(d) Clause (i) in the sixth sentence of Section 2.02(a) of the Credit Agreement
is hereby amended and restated in its entirety to read: “(i) whether the
Borrower is requesting a Dollar Term Borrowing, a Euro Term Borrowing, a
Revolving Tranche-1 Borrowing, a Revolving Tranche-2 Borrowing, a conversion of
Dollar Term Loans, Euro Term Loans, Revolving Tranche-1 Loans or Revolving
Tranche-2 Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans,”.

 

Catalent - Amendment No. 1 to Credit Agreement

 

8



--------------------------------------------------------------------------------

(e) Section 2.02 of the Credit Agreement is hereby amended by adding at the end
thereof a new clause (h) to read as follows:

“(h) Notwithstanding anything to the contrary, with respect to the conversions
of Revolving Credit Loans into Revolving Tranche-1 Loans and Revolving Tranche-2
Loans pursuant to Section 2.15 (A) no Committed Loan Notice shall be required to
effect any such conversion and no actual transfer of funds shall be made and
(B) in the case of any Eurocurrency Rate Loans existing immediately prior to the
Amendment No. 1 Effective Date, such Eurocurrency Rate Loans shall be deemed to
have continued as an Eurocurrency Rate Loans notwithstanding such conversion,
and to the extent such conversion occurs during the middle of an Interest Period
with respect to any such existing Eurocurrency Rate Loans, the continuing
Eurocurrency Rate Loans that are Revolving Tranche-1 Loans or Revolving
Tranche-2 Loans shall be allocated ratably to the same Interest Period or
Interest Periods as such existing Eurocurrency Rate Loans that are Revolving
Credit Loans and shall be deemed to bear interest at the same Eurocurrency Rate
or Eurocurrency Rates then in effect for such existing Eurocurrency Rate Loans
that are Revolving Credit Loans plus the Applicable Rate in effect for such
Revolving Tranche-1 Loans or Revolving Tranche-2 Loans, as applicable, for the
remainder of such Interest Periods.”.

(f) The first sentence of Section 2.03(a)(i) of the Credit Agreement is hereby
amended by deleting the word “or” immediately before clause (y) in the proviso
thereto and by inserting the words “, or (z) the Revolving Tranche-2 Condition
would not be satisfied” immediately preceding the period at the end thereof.

(g) Section 2.03(a)(ii)(C) of the Credit Agreement is hereby amended by
replacing the words “all the Revolving Credit Lenders” therein with the words
“all the applicable Revolving Credit Lenders”.

(h) Section 2.03(b)(ii) of the Credit Agreement is hereby amended by:

(i) replacing each reference to “Pro Rata Share” in the last sentence thereof
with “Pro Rata Share (regardless of the Class of Revolving Credit Commitments
held by such Lender)”; and

(ii) inserting the following proviso immediately preceding the period at the end
of the last sentence thereof:

“; provided, that effective upon the occurrence of the Maturity Date in respect
of the Revolving Tranche-1 Facility, subject to the satisfaction of the
Revolving Tranche-2 Condition, the value of the participations of Revolving
Tranche-1 Lenders hereunder shall be automatically reallocated, without further
action by any party hereto, to the Revolving Tranche-2 Lenders on a pro rata
basis, and each such Revolving Tranche-2 Lender shall be deemed, without further
action by any party hereto, to have purchased from the relevant L/C Issuer a
participation in such L/C Obligations in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such L/C Obligations”.

(i) The third sentence of Section 2.03(c)(i) of the Credit Agreement is hereby
amended by replacing the reference to “Pro Rata Share” therein with “Pro Rata
Share (regardless of the Class of Revolving Credit Commitments held by such
Lender)”.

 

Catalent - Amendment No. 1 to Credit Agreement

 

9



--------------------------------------------------------------------------------

(j) The first sentence of Section 2.03(c)(ii) of the Credit Agreement is hereby
amended by replacing the reference to “Pro Rata Share” therein with “Pro Rata
Share (regardless of the Class of Revolving Credit Commitments held by such
Lender)”.

(k) Section 2.03(c)(iv) of the Credit Agreement is hereby amended by replacing
the reference to “Pro Rata Share” therein with “Pro Rata Share (regardless of
the Class of Revolving Credit Commitments held by such Lender)”.

(l) Section 2.03(c)(vii) of the Credit Agreement is hereby amended by replacing
the reference to “Pro Rata Share” therein with “Pro Rata Share (regardless of
the Class of Revolving Credit Commitments held by such Lender)”.

(m) Section 2.03(c)(viii) of the Credit Agreement is hereby amended by replacing
the reference to “Pro Rata Share” therein with “Pro Rata Share (regardless of
the Class of Revolving Credit Commitments held by such Lender)”.

(n) The first sentence of Section 2.03(g) of the Credit Agreement is hereby
amended by replacing the reference to “Pro Rata Share” therein with “Pro Rata
Share (regardless of the Class of Revolving Credit Commitments held by such
Lender)”.

(o) Section 2.03 of the Credit Agreement is hereby amended by adding at the end
thereof a new subsection (k) to read as follows:

“(k) Cash Collateral At Maturity, Etc. (i) If the Maturity Date with respect to
the Revolving Tranche-2 Facility is on or later than the Maturity Date with
respect to the Revolving Tranche-1 Facility, and if on the Maturity Date with
respect to the Revolving Tranche-2 Facility, there are any outstanding L/C
Obligations, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all such L/C Obligations (or make such other arrangements as shall be
reasonably satisfactory to the relevant L/C Issuer and the Revolving Tranche-2
Lenders) on such Maturity Date (or, if such day is not a Business Day, the
Business Day immediately succeeding such day).

(ii) If the Maturity Date with respect to the Revolving Tranche-2 Facility is
prior to the Maturity Date with respect to the Revolving Tranche-1 Facility, and
if on the Maturity Date with respect to the Revolving Tranche-2 Facility, there
are any outstanding L/C Obligations with respect to Revolving Tranche-2 Letters
of Credit, then the Borrower shall Cash Collateralize (or make such other
arrangements as shall be reasonably satisfactory to the relevant L/C Issuer and
the Revolving Credit Lenders) the then Outstanding Amount of all such L/C
Obligations on such Maturity Date (or, if such day is not a Business Day, the
Business Day immediately succeeding such day).

(iii) If the Maturity Date with respect to the Revolving Tranche-2 Facility is
prior to the Maturity Date with respect to the Revolving Tranche-1 Facility, and
if on the Maturity Date with respect to the Revolving Tranche-2 Facility, there
are any outstanding L/C Obligations with respect to Letters of Credit (other
than Revolving Tranche-2 Letters of Credit), then effective upon the Maturity
Date with respect to the Revolving Tranche-2 Facility, the value of the
participations of Revolving Tranche-2 Lenders hereunder with respect to such
Letters of Credit shall be automatically reallocated, without further action by
any party thereto, to the Revolving Tranche-1 Lenders on a pro rata basis, and
each such Revolving Tranche-1 Lender shall be deemed, without further action by
any party hereto, to have purchased from the relevant L/C Issuer a participation
in such L/C

 

Catalent - Amendment No. 1 to Credit Agreement

 

10



--------------------------------------------------------------------------------

Obligations in an amount equal to the product of such Lender’s Pro Rata Share
times the amount of such L/C Obligations; provided that if after giving effect
to such reallocation, any Revolving Tranche-1 Lender’s Pro Rata Share
(calculated as if Revolving Tranche-2 Lenders’ Pro Rata Share of the risk
participation in respect of any such Letter of Credit is zero) of the
Outstanding Amount of all L/C Obligations, plus such Revolving Tranche-1
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans, plus
the Outstanding Amount of such Revolving Tranche-1 Lender’s Revolving Tranche-1
Loans, would exceed such Revolving Tranche-1 Lenders’ Revolving Tranche-1
Commitment, then the Borrower shall Cash Collateralize (or make such other
arrangements as shall be reasonably satisfactory to the relevant L/C Issuer and
the Revolving Tranche-1 Lenders) such excess amount of all such L/C Obligations
on such Maturity Date (or, if such day is not a Business Day, the Business Day
immediately succeeding such day), and such reallocation shall only apply to such
L/C Obligations less such excess amount.”

(p) Section 2.04(a) of the Credit Agreement is hereby amended by:

(i) replacing each reference to “Pro Rata Share” therein with “Pro Rata Share
(regardless of the Class of Revolving Credit Commitments held by such Lender)”;

(ii) inserting the words “, and the Revolving Tranche-2 Condition shall be
satisfied” immediately preceding “; provided further” in the first sentence
thereof; and

(iii) inserting the following proviso immediately preceding the period at the
end of the last sentence thereof:

“; provided, that effective upon the occurrence of the Maturity Date in respect
of the Revolving Tranche-1 Facility, subject to the satisfaction of the
Revolving Tranche-2 Condition, the value of the participations of Revolving
Tranche-1 Lenders hereunder shall be automatically reallocated, without further
action by any party hereto, to the Revolving Tranche-2 Lenders on a pro rata
basis, and each such Revolving Tranche-2 Lender shall be deemed, without further
action by any party hereto, to have purchased from the Swing Line Lender a
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.”.

(q) Section 2.04(c)(i) of the Credit Agreement is hereby amended by replacing
each reference to “Pro Rata Share” therein with “Pro Rata Share (regardless of
the Class of Revolving Credit Commitments held by such Lender)”.

(r) Section 2.04(c)(ii) of the Credit Agreement is hereby amended by inserting
the following proviso immediately preceding the period at the end thereof:

“; provided that effective upon the occurrence of the Maturity Date in respect
of the Revolving Tranche-1 Facility, subject to the satisfaction of the
Revolving Tranche-2 Condition, the risk participations of the Revolving
Tranche-1 Lenders funded pursuant to this Section 2.04(c)(ii) shall be
automatically reallocated, without further action by any party hereto, to the
Revolving Tranche-2 Lenders on a pro rata basis, and each such Revolving
Tranche-2 Lender shall be deemed, without further action by any party hereto, to
have purchased from the Swing Line Lender a risk participation in such Swing
Line Loan in an amount for each Revolving Tranche-2 Lender equal to such
Revolving

 

Catalent - Amendment No. 1 to Credit Agreement

 

11



--------------------------------------------------------------------------------

Tranche-2 Lender’s Pro Rata Share (based on its Revolving Tranche-2 Commitment)
of the amount of such Swing Line Loan.”.

(s) Section 2.04(d) of the Credit Agreement is hereby amended by replacing each
reference to “Pro Rata Share” therein with “Pro Rata Share (regardless of the
Class of Revolving Credit Commitments held by such Lender)”.

(t) Section 2.04(e) of the Credit Agreement is hereby amended by replacing each
reference to “Pro Rata Share” therein with “Pro Rata Share (regardless of the
Class of Revolving Credit Commitments held by such Lender)”.

(u) Section 2.05(b)(iv) of the Credit Agreement is hereby amended by inserting
the following new sentence at the end thereof:

“Each such prepayment shall be paid to the Revolving Credit Lenders in
accordance with their respective Pro Rata Shares (regardless of the Class of
Revolving Credit Commitments held by any such Revolving Credit Lender).”.

(v) Section 2.06 of the Credit Agreement is hereby amended by adding the
following new clause (d):

“(d) Extended Revolving Credit Commitments. In connection with the establishment
on any date of any Extended Revolving Credit Commitments pursuant to
Section 2.16, the Revolving Credit Commitments in respect of the applicable
Specified Existing Revolving Credit Commitment Class of any one or more Lenders
providing any such Extended Revolving Credit Commitments on such date shall be
reduced in an amount at least equal to the amount of Revolving Credit
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Revolving Credit Loans made on
such date, the Revolving Credit Exposure of any such Lender does not exceed the
Revolving Credit Commitment thereof (such Revolving Credit Exposure and
Revolving Credit Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Credit Commitment and any
exposure in respect thereof), (y) such reduction of the Revolving Credit
Commitments in respect of the applicable Specified Existing Revolving Credit
Commitment Class may be made on a non-pro rata basis among the Lenders providing
such Extended Revolving Credit Commitments and (z) for the avoidance of doubt,
any such repayment of Revolving Credit Loans contemplated by the preceding
clause (x) shall be made in compliance with the requirements of Section 2.13
with respect to the ratable allocation of payments hereunder, with such
allocation being determined after giving effect to (1) any exchange pursuant to
Section 2.16 of Revolving Credit Commitments and Revolving Credit Loans into
Extended Revolving Credit Commitments and Extended Revolving Credit Loans,
respectively, and (2) any such reduction of the Revolving Credit Commitments in
respect of the applicable Specified Existing Revolving Credit Commitment
Class).”.

(w) Section 2.07(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“The Borrower shall repay to the Administrative Agent for the ratable account of
the Appropriate Lenders (i) for the Revolving Tranche-1 Facility, on the
Maturity Date with respect to the Revolving Tranche-1 Facility, the aggregate
principal amount of all of its

 

Catalent - Amendment No. 1 to Credit Agreement

 

12



--------------------------------------------------------------------------------

Revolving Tranche-1 Loans outstanding on such date and (ii) for the Revolving
Tranche-2 Facility, on the Maturity Date with respect to the Revolving Tranche-2
Facility, the aggregate principal amount of all of its Revolving Tranche-2 Loans
outstanding on such date. For the avoidance of doubt, prior to the Maturity Date
of the Revolving Tranche-1 Facility, each prepayment or repayment of the
Revolving Credit Loans held by the Revolving Credit Lenders shall be applied in
accordance with their respective Pro Rata Shares (regardless of the Class of
Revolving Credit Commitments held by any Revolving Credit Lender), provided that
on the Maturity Date of the Revolving Tranche-1 Facility, a repayment of the
Revolving Tranche-1 Loans may be made without a ratable prepayment or repayment
of the Revolving Tranche-2 Loans or any other Class of Revolving Credit Loans
that have a later maturity date.”.

(x) Section 2.07(d) of the Credit Agreement is hereby amended by amending and
restating clause (ii) thereof in its entirety to read as follows:

“(ii) the Maturity Date for the Revolving Tranche-1 Facility; provided that in
the case of any Revolving Tranche-2 Swing Line Loan, if the Revolving Tranche-2
Condition with respect thereto is satisfied, the date of this clause (ii) shall
be deemed to be the scheduled Maturity Date then in effect for the Revolving
Tranche-2 Facility”.

(y) Section 2.07 of the Credit Agreement is hereby amended by adding new clause
(f) thereto to read as follows:

“(f) The Borrower shall repay on the relevant maturity date for any other
Extension Series of Extended Revolving Credit Commitments, all then outstanding
Extended Revolving Credit Loans of such Extension Series.

(z) Section 2.09(a) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof in its entirety as follows:

“The commitment fees shall accrue at all times from the Closing Date or the
effective date of the relevant Extension Agreement, as applicable, until the
Maturity Date for each Revolving Credit Facility, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date or the effective date of the relevant Extension Agreement, as
applicable, and on the Maturity Date for each Revolving Credit Facility.”.

(aa) New Sections 2.15 and 2.16 of the Credit Agreement are hereby added after
the end of Section 2.14 thereof to read as follows:

“2.15. Conversion of Revolving Credit Loans, etc. (a) Each Revolving Credit
Lender who has executed and delivered to the Administrative Agent a counterpart
to Amendment No. 1 as an “Extending and Consenting Lender” immediately prior to
giving effect to Amendment No. 1 shall be deemed, upon the effectiveness of
Amendment No. 1, to have converted (i) all or a portion of its Revolving Credit
Commitment into a Revolving Tranche-2 Commitment, in the aggregate amount set
forth (A) on such Lender’s signature page thereto and (B) opposite such Lender’s
name on Schedule 2.01(c) under the caption “Revolving Tranche-2 Commitment” and
(ii) its outstanding Revolving Credit Loans into Revolving Tranche-2 Loans in a
percentage equal to the percentage of

 

Catalent - Amendment No. 1 to Credit Agreement

 

13



--------------------------------------------------------------------------------

such Revolving Credit Lender’s Revolving Credit Commitment that will be
converted to Revolving Tranche-2 Commitments upon the effectiveness of Amendment
No. 1.

(b) Each Revolving Credit Lender who has not converted all of its Revolving
Credit Commitment and Revolving Credit Loans into a Revolving Tranche-2
Commitment and Revolving Tranche-2 Loans pursuant to Section 2.15(a) on or prior
to the Amendment No. 1 Effective Date, shall be deemed, upon the effectiveness
of Amendment No. 1, to have converted (i) all or a portion of its Revolving
Credit Commitment into a Revolving Tranche-1 Commitment, in the aggregate amount
set forth opposite such Lender’s name on Schedule 2.01(c) under the caption
“Revolving Tranche-1 Commitment” and (ii) its outstanding Revolving Credit Loans
into Revolving Tranche-1 Loans in a percentage equal to the percentage of such
Revolving Credit Lender’s Revolving Credit Commitment that will be converted to
Revolving Tranche-1 Commitments upon the Amendment No. 1 Effective Date.

(c) On the Amendment No. 1 Effective Date, (i) with respect to each Letter of
Credit issued hereunder prior to such date, each Revolving Tranche-1 Lender and
each Revolving Tranche-2 Lender shall be deemed to have purchased from the L/C
Issuer a participation therein (including any L/C Borrowing with respect
thereto) in accordance with Section 2.03(b) and (ii) with respect to each Swing
Line Loan made hereunder prior to such date, each Revolving Tranche-1 Lender and
each Revolving Tranche-2 Lender shall be deemed to have purchased from the Swing
Line Lender a risk participation therein in accordance with Section 2.04(a) and
Section 2.04(c)(ii).

2.16 Extensions of Revolving Credit Loans and Revolving Credit Commitments

(a) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and any previous extension of
Extended Revolving Credit Commitments existing at the time of such request
(each, an “Existing Revolving Credit Commitment” and any related Revolving
Credit Loans under any such facility, “Existing Revolving Credit Loans”) be
exchanged to extend the termination date thereof with respect to all or a
portion of any principal amount thereof (any such Existing Revolving Credit
Commitments which have been so extended, “Extended Revolving Credit Commitments”
and any related Revolving Credit Loans, “Extended Revolving Credit Loans”) and
to provide for other terms consistent with this Section 2.16. Prior to entering
into any Extension Agreement with respect to any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established thereunder, which terms shall be identical
to those applicable to the Existing Revolving Credit Commitments from which they
are to be extended (the “Specified Existing Revolving Credit Commitment Class”)
except (x) all or any of the final maturity dates of such Extended Revolving
Credit Commitments may be delayed to later dates than the final maturity dates
of the Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class, (y) the all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Revolving Credit
Commitments may be higher or lower than the all-in pricing (including, without
limitation, margins, fees and premiums) for the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and
(z) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments

 

Catalent - Amendment No. 1 to Credit Agreement

 

14



--------------------------------------------------------------------------------

may be higher or lower than the revolving credit commitment fee rate for
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class, in each case, to the extent provided in the applicable
Extension Agreement; provided that, notwithstanding anything to the contrary in
this Section 2.16 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of the
Extended Revolving Credit Loans under any Extended Revolving Credit Commitments
shall be made on a pro rata basis with any borrowings and repayments of the
Existing Revolving Credit Loans (the mechanics for which may be implemented
through the applicable Extension Agreement and may include technical changes
related to the borrowing and repayment procedures of the Revolving Credit
Facility), (2) assignments and participations of Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the
assignment and participation provisions set forth in Section 10.07 and (3) no
termination of Extended Revolving Credit Commitments and no repayment of
Extended Revolving Credit Loans accompanied by a corresponding permanent
reduction in Extended Revolving Credit Commitments shall be permitted unless
such termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of the Existing Revolving Credit Loans and
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class (or all Existing Revolving Credit Commitments of such Class and
related Existing Revolving Credit Loans shall have otherwise been terminated and
repaid in full). Any Extended Revolving Credit Commitments of any Extension
Series shall constitute a separate Class of revolving credit commitments from
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class and from any other Existing Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date); provided that any Extended Revolving Credit Commitments or Extended
Revolving Credit Loans extended may, to the extent provided in the applicable
Extension Agreement, be designated as an increase to any previously established
Extension Series of Extended Revolving Credit Commitments; provided, further
that in no event shall there be more than six Classes of revolving credit
commitments outstanding at any one time.

(b) Except as contemplated by the penultimate sentence of this Section 2.16(b),
the Borrower shall provide a Revolving Credit Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Class
are requested to respond. Except as contemplated by the penultimate sentence of
this Section 2.16(b), any Lender (an “Extending Lender”) wishing to have all or
a portion of its Revolving Credit Commitments (or any earlier extended Extended
Revolving Credit Commitments) of an Existing Class subject to such Revolving
Credit Extension Request exchanged into Extended Revolving Credit Commitments
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Revolving Credit Extension Request of the amount of
its Revolving Credit Commitments (and/or any earlier extended Extended Revolving
Credit Commitments) which it has elected to convert into Extended Revolving
Credit Commitments. In the event that the aggregate amount of Revolving Credit
Commitments (and any earlier extended Extended Revolving Credit Commitments)
subject to Extension Elections exceeds the amount of Extended Revolving Credit
Commitments requested pursuant to the Revolving Credit Extension Request,
Revolving Credit Commitments (and any earlier extended Extended Revolving Credit
Commitments) subject to Extension Elections shall be exchanged to Extended
Revolving Credit Commitments on a pro rata basis based on the amount of
Revolving

 

Catalent - Amendment No. 1 to Credit Agreement

 

15



--------------------------------------------------------------------------------

Credit Commitments (and any earlier extended Extended Revolving Credit
Commitments) included in each such Extension Election. Notwithstanding the
foregoing, the Borrower shall be permitted to specify in the Revolving Credit
Extension Request, any Lender or Lenders as Extending Lenders (subject to the
consent of such Lender or Lenders) and any Lenders not so specified in such
Revolving Credit Extension Request shall not have the right to make an Extension
Election with respect to such Revolving Credit Extension Request.
Notwithstanding the conversion of any Existing Revolving Credit Commitment into
an Extended Revolving Credit Commitment, such Extended Revolving Credit
Commitment shall be treated identically to all Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class for
purposes of the obligations of a Revolving Credit Lender in respect of Swing
Line Loans under Section 2.04 and Letters of Credit under Section 2.03, except
that the applicable Extension Agreement may provide that the Swing Line maturity
date and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swing Line Loans and issue Letters of Credit may be
continued and/or modified (pursuant to mechanics set forth in the applicable
Extension Agreement) so long as the Swing Line Lender and/or the applicable L/C
Issuer, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(c) Extended Revolving Credit Commitments shall be established pursuant to an
amendment (an “Extension Agreement”) to this Agreement (which, except to the
extent expressly contemplated by the penultimate sentence of this
Section 2.16(c) and notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Revolving Credit Commitments
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. Notwithstanding anything to the contrary in this
Section 2.16 and without limiting the generality or applicability of
Section 10.01 to any Section 2.16 Additional Agreements, any Extension Agreement
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.16 Additional Agreement”) to this Agreement and the other Loan Documents;
provided that such Section 2.16 Additional Agreements do not become effective
prior to the time that such Section 2.16 Additional Agreements have been
consented to (including, without limitation, pursuant to (1) consents applicable
to holders of Revolving Commitment Increases provided for in any Incremental
Amendment and (2) consents applicable to holders of any Extended Revolving
Credit Commitments provided for in any Extension Agreement) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Section 2.16 Additional Agreements to become effective in accordance with
Section 10.01. It is understood and agreed that each Lender that has consented
to this Agreement has consented and shall at the effective time thereof be
deemed to consent to each amendment in this Agreement and the other Loan
Documents authorized by this Section 2.16 and the arrangements described above
in connection therewith except that the foregoing shall not constitute a consent
on behalf of any Lender to the terms of any Section 2.16 Additional Agreement.
In connection with any Extension Agreement, the Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Extension Agreement, the Credit Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the immediately
preceding sentence) and (ii) to the effect that such Extension Agreement,
including without limitation, the Extended Revolving

 

Catalent - Amendment No. 1 to Credit Agreement

 

16



--------------------------------------------------------------------------------

Credit Commitments provided for therein, does not conflict with or violate the
terms and provisions of Section 10.01 of this Agreement.

(d) This Section 2.16 supersedes any provision in Section 2.13 or Section 10.01
to the contrary.

(bb) Schedule 2.01(c) to the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 2.01(c), respectively, to this Amendment.

(cc) Exhibit A to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit A to this Amendment.

(dd) Exhibit C-3 to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit C-3 to this Amendment.

SECTION 2. Conditions of Effectiveness to Amendment No. 1. Section 1 of this
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) when, and only when, the following conditions shall have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by each Loan Party and each of the Required Lenders or, as to any of
the Lenders, written evidence reasonably satisfactory to the Administrative
Agent that such Lender has executed this Amendment.

(b) The Administrative Agent shall have received evidence that all reasonable
fees and expenses of the Administrative Agent for which reasonably detailed
invoices have been presented (including the reasonable fees and expenses of
Shearman & Sterling LLP) shall have been paid.

(c) The Administrative shall have received a certificate of the Borrower dated
as of the Amendment No. 1 Effective Date signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(1) the representations and warranties of the Borrower contained in Article V of
the Credit Agreement and in any other Loan Document, are true and correct in all
material respects on and as of the Amendment No. 1 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and (2) no Default or Event of Default has occurred and is
continuing, or would immediately result from the occurrence of the Amendment
No. 1 Effective Date.

(d) The Administrative Agent shall have received certified copies of the
resolutions of the Board of Directors of the Borrower approving this Amendment
and the matters contemplated hereby.

(e) The Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Each Lender shall have received, if requested at least two Business Days in
advance of the Amendment No. 1 Effective Date, a Revolving Credit Note payable
to the order of such Lender duly executed by the Borrower in substantially the
form of Exhibit C-3 to the Credit Agreement, as applicable, in each case as
modified by this Amendment.

 

Catalent - Amendment No. 1 to Credit Agreement

 

17



--------------------------------------------------------------------------------

(g) Each Lender that executes a counterpart to this Amendment as a “Consenting
Lender” or an “Extending and Consenting Lender” on or before noon, New York City
time, on May 26, 2011 shall have been paid an amendment fee in an amount equal
to 0.05% of the sum of such Lender’s Revolving Credit Commitment and outstanding
Term Loans as of such date.

(h) Each Revolving Credit Lender that executes a counterpart to this Amendment
as an “Extending and Consenting Lender” on or before noon, New York City time,
on May 26, 2011 shall have been paid an additional extension fee in an amount
equal to 2% of such Lender’s Revolving Credit Commitment that is being converted
into Revolving Tranche-2 Commitments as of such date.

SECTION 3. Representations and Warranties. Each Loan Party represents and
warrants to the Agents and the Lenders that:

(a) Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

(b) The execution and delivery by each Loan Party of this Amendment and the
performance under this Amendment and the Loan Documents to which such Person is
a party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.

(d) This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 4. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described

 

Catalent - Amendment No. 1 to Credit Agreement

 

18



--------------------------------------------------------------------------------

therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents, in each case as amended by this
Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.

SECTION 5. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Catalent - Amendment No. 1 to Credit Agreement

 

19



--------------------------------------------------------------------------------

SIGNATURE

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Catalent Pharma Solutions, Inc. (Registrant) By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Senior Vice President & Chief Financial Officer
PTS Intermediate Holdings, LLC By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Chief Financial Officer & Treasurer Catalent USA
Woodstock, Inc. By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Senior Vice President & Chief Financial Officer
Catalent USA Packaging, LLC By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Senior Vice President & Chief Financial Officer
Catalent USA Paintball, Inc. By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Senior Vice President & Chief Financial Officer
Catalent Pharma Solutions, LLC By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Senior Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

R.P. Scherer Technologies, LLC By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Treasurer Glacier Corporation By:  

/S/ MATTHEW WALSH

Name:   Matthew Walsh Title:   Treasurer Catalent US Holding I, LLC By: Catalent
Pharma Solutions, Inc., as Sole Member By:  

/S/ JOHN CHIMINSKI

Name:   John Chiminski Title:   President & Chief Executive Officer Catalent US
Holding II, LLC By: Catalent Pharma Solutions, Inc., as Sole Member By:  

/S/ JOHN CHIMINSKI

Name:   John Chiminski Title:   President & Chief Executive Officer



--------------------------------------------------------------------------------

Morgan Stanley Funding, Inc., as Administrative Agent By:  

/S/ CHRISTY SILVESTER

Name:   Christy Silvester Title:   Authorized Signatory Morgan Stanley Senior
Funding, Inc., as an Extending and Consenting Lender By:  

/S/ CHRISTY SILVESTER

Name:   Christy Silvester Title:   Authorized Signatory JPMorgan Chase Bank,
N.A., as an Extending and Consenting Lender By:  

/S/ VANESSA CHIU

Name:   Vanessa Chiu Title:   Executive Director

JPMorgan Chase Bank, N.A., as an Extending and

Consenting Lender

By:  

/S/ VANESSA CHIU

Name:   Vanessa Chiu Title:   Executive Director Goldman Sachs Credit Partners
LP as an Extending and Consenting Lender By:  

/S/ MARK WALTON

Name:   Mark Walton Title:   Authorized Signatory Goldman Sachs Lending Partners
LLC as an Extending and Consenting Lender By:  

/S/ MARK WALTON

Name:   Mark Walton Title:   Authorized Signatory General Electric Capital
Corporation, as an Extending and Consenting Lender By:  

/S/ PATRICK A. LUCAS

Name:   Patrick A. Lucas Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

Investec Bank plc, as an Extending and Consenting Lender By:  

/S/ GARY LAUGHTON

Name:   Gary Laughton Title:   Authorized Signatory By:  

/S/ DUNCAN SMITH

Name:   Duncan Smith Title:   Authorized Signatory Deutsche Bank AG Cayman
Islands Branch, as an Extending and Consenting Lender By:  

/S/ CARIN KEEGAN

Name:   Carin Keegan Title:   Director

By:

 

/S/ MARGUERITE SUTTON

Name:

  Marguerite Sutton

Title:

  Director

Regatta Funding Ltd.

By: Citi Alternative Investments LLC,

attorney-in-fact,

as a Consenting Lender

By:  

/S/ MELANIE IFANLON

Name:   Melanie Ifanlon Title:  

Dryden IX – Senior Loan Fund 2005 p.l.c

By: Prudential Investmestment, Inc.,

Collateral Manager

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Loan Funding V, LLC, for itself or as agent for

Corporate Loan Funding V, LLC

By: Prudential Investment Management, Inc., as Portfolio Manager, as a
Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Dryden XI – Leveraged Loan CDO 2006

By: Prudential Investment Management, Inc., as

Collateral Manager, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President



--------------------------------------------------------------------------------

Dryden XVI – Leveraged Loan CDO 2006

By: Prudential Investment Management, Inc.,

as Collateral Manager, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Dryden XVIII Leveraged Loan 2007 Ltd.

By: Prudential Investment Management, Inc.,

as a Collateral Manager, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Dryden XXI Leveraged Loan CDO LLC

By: Prudential Investment Management, Inc.,

as Collateral Manager, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Dryden XXI Leveraged Loan CDO LLC

By: Prudential Investment Management, Inc.

as Collateral Manager, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Dryden V – Leveraged CDO 2003

By: Prudential Investment Management, Inc., as

Collateral Manager, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

Dryden VII – Leveraged Loan CDO 2004

By: Prudential Investment Management, Inc., as

Collateral Manager, as Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

 

Dryden VIII – Leveraged Loan CDO 2005

By: Prudential Investment Management, Inc., as

Collateral Manager, as Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President



--------------------------------------------------------------------------------

The Prudential Insurance Company of America

By: Prudential Investment Management, Inc., as

Investment Advisor, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

 

Prudential Bank Loan Fund of the Prudential Trust Company Collective Trust

By: Prudential Investment Management, Inc.,

As Investment Advisor, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

 

Prudential Investment Portfoloios, Inc. 14 -

Prudential Floating Rate Income Fund

By: Prudential Investment Management, Inc., as

Investment Advisor, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

 

Prudential Investment Portfolios 9 – Prudential Absolute Return Bond Fund

By: Prudential Investment Management, Inc., as

Investment Advisor, as a Consenting Lender

By:  

/S/ JOSEPH LEMONOWICZ

Name:   Joseph Lemonowicz Title:   Vice President

 

Dryden X – Euro CLO 2005 p.l.c.

By: Pramerica Investment Management (a trading name of Prudential Investment
Management, Inc.), as Collateral Manager

By: Pramerica Investment Management Limited, as Sub Advisor

By:  

/S/ TARUN BAXANI

Name:   Tarun Baxani Title:   Vice President

 

Dryden XIV – Euro CLO 2006 p.l.c

By: Pramerica Investment Management (a trading name of Prudential Management,
Inc.), as Collateral Manager

By: Pramerica Investment Management Limited, as Sub Advisor

By:  

/S/ TARUN BAXANI

Name:   Tarun Baxani Title:   Vice President



--------------------------------------------------------------------------------

Dryden XV – EURO CLO 2006 p.l.c.

By: Pramerica Investment Management (a trading name of Prudential Investment
Management, Inc.), as Collateral Manager

By: Pramerica Investment Management Limited, as Sub Advisor

By:  

/S/ TARUN BUXANI

Name:   Tarun Buxani Title:   Vice President

 

Cornerstone CLO Ltd.

By: Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Granite Ventures II Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Granite Ventures III Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Rampart CLO 2006 – 1 Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Rampart CLO 2007 Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Stone Tower CLO III Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

Stone Tower CLO IV Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Stone Tower CLO V Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Stone Tower CLO VI Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Stone Tower CLO VII Ltd.

By Stone Tower Debt Advisors LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Stone Tower Credit Funding I Ltd.

By Stone Tower Funding Management LLC

As Its Collateral Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Stone Tower Credit Strategies Master Fund

By Stone Tower Fund Management LLC

As Its Investment Manager

By:  

/S/ MICHAEL W. DELPERCIO

Name:   Michael W. DelPercio Title:   Authorized Signatory

 

Avalon Capital Ltd. 3

By: Invesco Senior Secured Management, Inc.

As Asset Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory



--------------------------------------------------------------------------------

Belhurst CLO Ltd.

By: Invesco Senior Secured Management, Inc.

As Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Champlain CLO, Ltd.

By: Invesco Senior Secure Management, Inc.,

As Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Confluent 3 Limited

By: Invesco Senior Secured Management, Inc.

As Investment Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Invesco Coniston BV

By: Invesco Asset Management Limited as Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Diversified Credit Portfolio Ltd.

By: Invesco Senior Secured Management, Inc.,

As Investment Adviser

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Diversified Credit Portfolio Ltd.

By: Invesco Senior Secured Management, Inc.,

As Investment Adviser

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Invesco Floating Rate Fund

By: Invesco Senior Secured Management, Inc.,

As Sub-Adviser

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory



--------------------------------------------------------------------------------

Invesco Garda BV

By: Invesco Senior Secured Management, Inc.,

As Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Hudson Canyon Funding II, Ltd.

By: Invesco Senior Secured Management, Inc.,

As Collateral Manager & Attorney InFact

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Limerock CLO I

By: Invesco Senior Secured Management, Inc.,

As Investment Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Invesco Mezzano BV

By: Invesco Asset Management, Ltd as Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Natique Funding Ltd.

By: Invesco Senior Secured Management, Inc.,

As Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Qualcomm Global Trading, Inc.

By: Invesco Senior Secured Management, Inc.,

As Investment Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Sagamore CLO Ltd.

By: Invesco Senior Secured Management, Inc.,

As Collateral Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory



--------------------------------------------------------------------------------

Invesco Van Kampen Senior Income Trust

By: Invesco Senior Secured Management, Inc.,

As Sub-Adviser

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Invesco Van Kampen Senior Loan Fund

By: Invesco Senior Secured Management, Inc.,

As Sub-Adviser

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Wasatch CLO Ltd.

By: Invesco Senior Secured Management, Inc.,

As Portfolio Manager

By:  

/S/ THOMAS H.B. EWALD

Name:   Thomas H.B. Ewald Title:   Authorized Signatory

 

Western Asset Management Company, as Investment Manager and Agent on behalf of
the below Lender:

 

MT. Wilson CLO II, Ltd.

By:  

/S/ JOANNE N. DY

Name:   Joanne N. Dy Title:   Authorized Signatory

 

Western Asset Management Company, as Investment Manager and Agent on behalf of
the below Lender:

 

MT. Wilson CLO, Ltd.

By:  

/S/ JOANNE N. DY

Name:   Joanne N. Dy Title:   Authorized Signatory

 

Western Asset Management Company, as Investment Manager and Agent on behalf of
the below Lender: John Hancock Fund II Floating Rate Income Fund By:  

/S/ JOANNE N. DY

Name:   Joanne N. Dy Title:   Authorized Signatory

 

Western Asset Management Company, as Investment Manager and Agent on behalf of
the below Lender: VRS Bank Loan Portfolio By:  

/S/ JOANNE N. DY

Name:   Joanne N. Dy Title:   Authorized Signatory



--------------------------------------------------------------------------------

Western Asset Management Company, as Investment Manager and Agent on behalf of
the below Lender: Western Asset Floating Rate High Income Fund, LLC By:  

/S/ JOANNE N. DY

Name:   Joanne N. Dy Title:   Authorized Signatory

 

Western Asset Management Company, as Investment Manager and Agent on behalf of
the below: Western Asset Core Plus Bond Portfolio By:  

/S/ JOANNE N. DY

Name:   Joanne N. Dy Title:   Authorized Signatory

 

Oak Hill Credit Alpha Finance I (Offshore), Ltd., as a

Consenting Lender

By:  

/S/ SCOTT D. KRASE

Name:   Scott D. Krase Title:   Authorized Signatory

 

Oak Hill Credit Opportunities Financing, Lts., as a

Consenting Lender

By:  

/S/ SCOTT D. KRASE

Name:   Scott D. Krase Title:   Authorized Signatory

 

Oak Hill European Credit Partners I PLC as a

Consenting Lender

By: Oak Hill Advisors (Europe), LLP as Portfolio Manager

By:  

/S/ RICHARD MUNN

Name:   Richard Munn Title:   Authorized Signatory

 

Fore CLO Ltd., 2007 – I, as a Consenting Lender By:  

/S/ ARI BURSTEIN

Name:   Ari Burstein Title:   General Counsel & Chief Compliance Officer



--------------------------------------------------------------------------------

J.P.Morgan Whitefriars Inc., as a Consenting Lender By:  

/S/ VIRGINIA S. CONWAY

Name:   Virginia S. Conway Title:   Attorney-in-Fact

 

BlackRock Senior Income Series BlackRock Senior Income Series II BlackRock
Senior Income Series IV BlackRock Senior Income Series V Limited Longhorn CDO
III Ltd. Magnetite V CLO, Limited As a Consenting Lender By:  

/S/ C. ADNAN MARSHALL

Name:   C. Adnan Marshall Title:   Authorized Signatory

 

Mountain View CLO III, Ltd.

By: Seix Investment Advisors LLC, as Collateral

Manager

and as a Consenting Lender

By:  

/S/ GEORGE GOUDELIAS

Name:   George Goudelias Title:   Managing Director

 

Hillmark Funding Ltd., By: Hillmark Capital Management, L.P., as a Collateral
Manager, as Consenting Lender By:  

/S/ MARK GOLD

Name:   Mark Gold Title:   CEO

 

Harch CLO II,

As a Consenting Lender

By:  

/S/ JAMES DIDONATO

Name:   James DiDonato Title:   Authorized Signatory

 

Harch CLO IIi, As a Consenting Lender By:  

/S/ JAMES DIDONATO

Name:   James DiDonato Title:   Authorized Signatory

 

Stoney Lane Funding I Ltd., By: Hillmark Capital Management, L.P., as a
Collateral Manager, as a Consenting Lender

By:

 

/S/ MARK GOLD

Name:

  Mark Gold

Title:

  CEO



--------------------------------------------------------------------------------

First Trust Senior Floating Rate Income Fund II By: First Trust Advisors L.P.,
its Investment Manager or its Investment Advisor By:  

/S/ WILLIAM A. HOUSEY, JR.

Name:   William A. Housey, Jr. Title:   Senior Vice President

 

Pioneer Bond VCT Portfolio Pioneer Strategic Income Fund Pioneer Floating Rate
Fund Pioneer Bond Fund Pioneer Diversified High Income Trust Pioneer
Institutional Solutions – Credit Opportunities, Each as a Consenting Lender By:
  Pioneer Investment Management, Inc.   As Advisor to each Consenting Lender
above By:  

/S/ MARGARET C. BEGLEY

Name:   Margaret C. Begley Title:   Assistant Secretary and Associate General
Counsel White Mountains Sub-Acct 193 Fund

Stitching Pensioenfonds voor Huisartsen

Stitching Pesnsioenfonds Medische Specialisten,

By:   Pioneer Insitutional Asset Management, Inc.,   As Advisor to each
Consenting Lender Above By:  

/S/ MARGARET C. BEGLEY

Name:   Margaret C. Begley Title:   Assistant Secretary and Associate General
Counsel

 

Ballyrock CLO II Limited, By: Ballyrock Investment Advisors LLC, as Collateral
Manager, as a Consenting Lender By:  

/S/ LISA RYMUT

Name:   Lisa Rymut Title:   Assistant Treasurer

 

Ballyrock CLO IiI Limited, By: Ballyrock Investment Advisors LLC, as Collateral
Manager, as a Consenting Lender By:  

/S/ LISA RYMUT

Name:   Lisa Rymut Title:   Assistant Treasurer



--------------------------------------------------------------------------------

Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund, as
Consenting Lender By:  

/S/ GARY RYAN

Name:   Gary Ryan Title:   Assistant Treasurer

 

Advanced Series Trust – AST High Yield Portfolio,

As a Consenting Lender

By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

JPMorgan Income Builder Fund, as a Consenting

Lender

By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

Iron Hill CLO Ltd. By: Guggenheim Partners Europe Ltd. By:  

/S/ ADRIAN DUFFY

Name:   Adrian Duffy Title:  

Senior Managing Director of Guggenheim Partners

Europe Limited

 

Grant Grove CLO, Ltd. By: Tall Tree Investment Management, LLC as Collateral
Manager By:  

/S/ MICHAEL J. STARSHAK JR.

Name:   Michael J. Starshak Jr. Title:   Officer

 

Muir Grove CLO, Ltd. By: Tall Tree Investment Management, LLC as Collateral
Manager By:  

/S/ MICHAEL J. STARSHAK JR

Name:   Michael J. Starshak Jr. Title:   Officer

 

Founders Grove CLO, Ltd. By: Tall Tree Investment Management, LLC as Collateral
Manager By:  

/S/ MICHAEL J. STARSHAK JR

Name:   Michael J. Starshak Jr. Title:   Officer



--------------------------------------------------------------------------------

Navigator CDO 2005, Ltd. as a Consenting Lender By: GE Capital Debt Advisors
LLC, as Collateral Manager By:  

/S/ JOHN CAMPOS

Name:   John Campos Title:   Authorized Signatory

 

Navigator CDO 2006, Ltd. as a Consenting Lender By: GE Capital Debt Advisors
LLC, as Collateral Manager By:  

/S/ JOHN CAMPOS

Name:   John Campos Title:   Authorized Signatory

 

Berrysburg, Inc., as a Consenting Lender By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

Commingled Pension Trusy Fund (High Yield) of JPMorgan Chase Bank, N.A., as a
Consenting Lender By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

JPMorgan Leveraged Loans Master Fund, LP, as a Consenting Lender By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

JPMorgan Chase Bank, N.A., as a Trustee of the JPMorgan Chase Retirement Plan,
as a Consenting Lender By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

JPMorgan High Yield Fund, as a Consenting Lender By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director

 

JPMorgan Strategic Income Opportunities Fund, as a Consenting Lender By:  

/S/ WILLIAM J. MORGAN

Name:   William J. Morgan Title:   Managing Director



--------------------------------------------------------------------------------

CIT Equipment Finance, as a Consenting Lender By:  

/S/ DAVID HARNISCH

Name:   David Harnisch Title:   Managing Director

 

Venture II CDO 2002, Limited By its Investment Advisor, MJX Asset Management
LLC, as a Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Venture III CDO Limited By its Investment Advisor, MJX Asset Management LLC, as
a Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Venture IV CDO Limited By its Investment Advisor, MJX Asset Management LLC, as a
Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Venture V CDO Limited By its Investment Advisor, MJX Asset Management LLC, as a
Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Venture VI CDO Limited By its Investment Advisor, MJX Asset Management LLC, as a
Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Venture VII CDO Limited By its Investment Advisor, MJX Asset Management LLC, as
a Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director



--------------------------------------------------------------------------------

Venture VIII CDO Limited By its Investment Advisor, MJX Asset Management LLC, as
a Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Venture IX CDO Limited By its Investment Advisor, MJX Asset Management LLC, as a
Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Vista Leveraged Income Fund By its Investment Advisor, MJX Asset Management LLC,
as a Consenting Lender By:  

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

Veer Cash Flow CLO, Limited

By its Investment Advisor, MJX Asset Management LLC, as a Consenting Lender By:
 

/S/ KENNETH OSTMANN

Name:   Kenneth Ostmann Title:   Director

 

Ameriprise Certificate Company, as a Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Assistant Vice President

 

Ameriprise Financial, Inc. as a Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Assistant Vice President

 

Cent CDO 10 Limited By: Columbia Management Investment Advisers, LLC, as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations



--------------------------------------------------------------------------------

Cent CDO XI Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations

 

Cent CDO 12 Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations

 

Cent CDO 14 Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations

 

Cent CDO 15 Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations

 

Centurion CDO VI, Ltd By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations

 

Centurion CDO VII Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:  

/S/ ROBIN C. STANCIL

Name:   Robin C. Stancil Title:   Director of Operations

 

Centurion CDO 8 Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:   /S/ ROBIN C. STANCIL Name:  
Robin C. Stancil Title:   Director of Operations



--------------------------------------------------------------------------------

Centurion CDO 9 Limited By: Columbia Management Investment Advisers, LLC as
Collateral Manager, as Consenting Lender By:   /S/ ROBIN C. STANCIL Name:  
Robin C. Stancil Title:   Director of Operations

 

RiverSource Bond Series, Inc. – Columbia Floating Rate Fund, as a Consenting
Lender By:   /S/ ROBIN C. STANCIL Name:   Robin C. Stancil Title:   Assistant
Vice President

 

RiverSource Life Insurance Company, as a Consenting Lender By:   /S/ ROBIN C.
STANCIL Name:   Robin C. Stancil Title:   Authorized Signatory

 

Goldman Sachs Asset Management CLO, Public Limited Company By: Goldman Sachs
Asset Manager, L.P., as Manager, as a Consenting Lender By:   /S/ SRIVATHSA
GOPINATH Name:   Srivathsa Gopinath Title:   Vice President

 

Artus Loan Fund 2007 – I, Ltd. Osprey CDO 2006 – 1 Ltd., each as a Consenting
Lender By: Babson Capital Management LLC, as Collateral Manager By:   /S/ ARTHUR
J. MCMAHON, JR. Name:   Arthur J. McMahon, Jr. Title:   Managing Director
Vincasa CLO, Ltd., as a Consenting Lender By: Babson Capital Management LLC, as
Collateral Servicer By:   /S/ ARTHUR J. MCMAHON, JR. Name:   Arthur J. McMahon,
Jr. Title:   Managing Director Callidus Debt Partners CLO Fund II, Ltd. By:
GSO/Blackstone Debt Funds Management LLC as Collateral Manager By:   /S/ DANIEL
H. SMITH Name:   Daniel H. Smith Title:   Authorized Signatory



--------------------------------------------------------------------------------

Callidus Debt Partners CLO Fund IV, Ltd. By: GSO/Blackstone Debt Funds
Management LLC as Collateral Manager By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory Callidus Debt Partners CLO Fund V, Ltd. By:
GSO/Blackstone Debt Funds Management LLC as Collateral Manager By:   /S/ DANIEL
H. SMITH Name:   Daniel H. Smith Title:   Authorized Signatory Callidus Debt
Partners CLO Fund VI, Ltd. By: GSO/Blackstone Debt Funds Management LLC as
Collateral Manager By:   /S/ DANIEL H. SMITH Name:   Daniel H. Smith Title:  
Authorized Signatory

 

Callidus Debt Partners CLO Fund VII, Ltd. By: GSO/Blackstone Debt Funds
Management LLC as Collateral Manager By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory Central Park CLO, Ltd. By: GSO/Blackstone
Debt Funds Management LLC as Collateral Manager By:   /S/ DANIEL H. SMITH Name:
  Daniel H. Smith Title:   Authorized Signatory Essex Park CLO, Ltd. By:
Blackstone Debt Advisors L.P., as Collateral Manager By:   /S/ DANIEL H. SMITH
Name:   Daniel H. Smith Title:   Authorized Signatory FM Leveraged Capital Fund
II By: GSO/Blackstone Debt Funds Management LLC as Subadviser to
FreidbergMilstein LLC By:   /S/ DANIEL H. SMITH Name:   Daniel H. Smith Title:  
Authorized Signatory



--------------------------------------------------------------------------------

Gale Force 1 CLO, Ltd. By: GSO/Blackstone Debt Funds Management LLC as
Collateral Manager By:   /S/ DANIEL H. SMITH Name:   Daniel H. Smith Title:  
Authorized Signatory Gale Force 3 CLO, Ltd. By: GSO/Blackstone Debt Funds
Management LLC as Collateral Manager By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory Gale Force 4 CLO, Ltd. By: GSO/Blackstone
Debt Funds Management LLC as Collateral Servicer By:   /S/ DANIEL H. SMITH Name:
  Daniel H. Smith Title:   Authorized Signatory Lafayette Square CDO Ltd. By:
Blackstone Debt Advisors L.P. as Collateral Manager By:   /S/ DANIEL H. SMITH
Name:   Daniel H. Smith Title:   Authorized Signatory Maps CLO Fund I, LLC By:
GSO/Blackstone Debt Funds Management LLC as Collateral Manager By:   /S/ DANIEL
H. SMITH Name:   Daniel H. Smith Title:   Authorized Signatory Maps CLO Fund II,
Ltd. By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager By:  
/S/ DANIEL H. SMITH Name:   Daniel H. Smith Title:   Authorized Signatory

 

PROSPECT PARK CDO LTD. By: Blackstone Debt Advisors L.P. as Collateral Manager
By:   /S/ DANIEL H. SMITH Name:   Daniel H. Smith Title:   Authorized Signatory
Green Park CDO B.V., as a Lender By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory



--------------------------------------------------------------------------------

Hyde Park CDO B.V., as a Lender By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory Regent’s Park CDP B.V., as a Lender By:  
/S/ DANIEL H. SMITH Name:   Daniel H. Smith Title:   Authorized Signatory ST.
JAMES’S PARK CDO B.V., as a Lender By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory

 

Callidus Debt Partners CLO Fund III, Ltd. By: CSO / Blackstone Debt Funds
Management LLC as Collateral Manager By:   /S/ DANIEL H. SMITH Name:   Daniel H.
Smith Title:   Authorized Signatory SANDS POINT FUNDING LTD., as a Consenting
Lender By: Guggenheim Investment Management, LLC as Collateral Manager By:   /S/
KAITLIN TRINH Name:   Kaitlin Trinh Title:   Managing Director Garnet Financial
LLC, as a Consenting Lender By: Guggenheim Investment Management, LLC as
Investment Manager By:   /S/ KAITLIN TRINH Name:   Kaitlin Trinh Title:  
Managing Director Kennecott Funding Ltd., as a Consenting Lender By: Guggenheim
Investment Management, LLC as Collateral Management By:   /S/ KAITLIN TRINH
Name:   Kaitlin Trinh Title:   Managing Director IN-FP2 LLC, as a Consenting
Lender By: Guggenheim Investment Management, LLC as Investment Manager By:   /S/
KAITLIN TRINH Name:   Kaitlin Trinh Title:   Managing Director



--------------------------------------------------------------------------------

IN-FP3 LLC, as a Consenting Lender By: Guggenheim Investment Management, LLC as
Investment Manager By:   /S/ KAITLIN TRINH Name:   Kaitlin Trinh Title:  
Managing Director Claymore/Guggenheim Strategic Opportunities Fund, as a
Consenting Lender By: Guggenheim Partners Asset Management, LLC By:   /S/
KAITLIN TRINH Name:   Kaitlin Trinh Title:   Portfolio Manager IN-FP1 LLC, as a
Consenting Lender By: Guggenheim Investment Management, LLC as Investment
Manager By:   /S/ KAITLIN TRINH Name:   Kaitlin Trinh Title:   Managing Director
Green Lane CLO Ltd., as a Consenting Lender By: Guggenheim Investment
Management, LLC as Collateral Manager By:   /S/ KAITLIN TRINH Name:   Kaitlin
Trinh Title:   Managing Director COPPER RIVER CLO LTD., as a Consenting Lender
By: Guggenheim Investment Management, LLC as Collateral Management By:   /S/
KAITLIN TRINH Name:   Kaitlin Trinh Title:   Managing Director Security Benefit
Life Insurance Company, as a Consulting Lender By: Guggenheim Partners Asset
Management, LLC By:   /S/ KAITLIN TRINH Name:   Kaitlin Trinh Title:   Portfolio
Manager Midland National Life Insurance Company, as a Consenting Lender By:
Guggenheim Partners Asset Management, LLC By:   /S/ KAITLIN TRINH Name:  
Kaitlin Trinh Title:   Portfolio Manager



--------------------------------------------------------------------------------

Guggenheim Life and Annuity Company, as a Consenting Lender By. Guggenheim
Partners Asset Management, LLC By:   /S/ KAITLIN TRINH Name:   Kaitlin Trinh
Title:   Portfolio Manager Intel Corporation Profit Sharing Retirement Plan, as
a Consenting Lender By: Guggenheim Partners Asset Management, LLC By:   /S/
KAITLIN TRINH Name:   Kaitlin Trinh Title:   Portfolio Manager Iron Hill CLO
Limited, by Guggenheim Partners Europe Limited as Collateral Manager, as a
Consenting Lender By:   /S/ ADRIAN DUFFY Name:   Adrian Duffy Title:  

Senior Managing Director,

Guggenheim Partners Europe Limited

Madison Park Funding VII, as a Consenting Lender By:   /S/ LAURI WHITLOCK Name:
  Lauri Whitlock Title:   Authorized Signatory BDIF LLC, as a Consenting Lender
By: Guggenheim Investment Management, LLC as Investment Manager By:   /S/
KAITLIN TRINH Name:   Kaitlin Trinh Title:   Managing Director Westbrook CLO,
LTD, as a Consenting Lender. By: Shenkman Capital Management, Inc., as
Investment Manager By:   /S/ RICHARD H. WEINSTEIN Name:   Richard H. Weinstein
Title:   Chief Operating Officer LMP Corporate Loan Fund, Inc. By: Citi
Alternative Investments, LLC, as a Consenting Lender By:   /S/ MELANIE HANLON
Name:   Melanie Hanlon Title:  



--------------------------------------------------------------------------------

CCA EAGLE LOAN MASTER FUND LTD. By: Citigroup Alternative Investments LLC, as
Investment manager for and on behalf of CCA EAGLE LOAN MASTER FUND LTD., as a
Consenting Lender By:   /S/ MELANIE HANLON Name:   Melanie Hanlon Title:  
Fraser Sullivan CLO I, Ltd., as a Consenting Lender. By: WCAS Fraser Sullivan
Investment Management, LLC, as Collateral Manager By:   /S/ JOHN W. FRASER Name:
  John W. Fraser Title:   Manager Fraser Sullivan CLO II, Ltd., as a Consenting
Lender. By: WCAS Fraser Sullivan Investment Management, LLC, as Collateral
Manager By:   /S/ JOHN W. FRASER Name:   John W. Fraser Title:   Manager ING
Prime Rate Trust

By: ING Investment Management Co.,

as its investment manager

ING Senior Income Fund

By: ING Investment Management Co.,

as its investment manager

ING Investment Management CLO I, LTD.

By: ING Investment Management Co.,

as its investment manager

ING Investment Management CLO II, LTD.

By: ING Investment Management Co.,

as its investment manager

ING Investment Management CLO III, LTD.

By: ING Investment Management Co.,

as its investment manager

ING Investment Management CLO IV, LTD.

By: ING Investment Management Co.,

as its investment manager

ING Investment Management CLO V, LTD.

By: ING Investment Management Co.,

as its investment manager



--------------------------------------------------------------------------------

ING International (II) – Senior Loans By: ING Investment Management Co., as its
investment manager as a Consenting Lender By:   /S/ MICHAEL PRINCE Name:  
Michael Prince, CFA Title:   Senior Vice President ROSEDALE CLO LTD. By:
Princeton Advisory Group, Inc., the Collateral Manager By:   /S/ ASHISH SOOD
Name:   Ashish Sood Title:   Analyst MACQUARIE BANK LIMITED, as a Consenting
Lender. By:   /S/ MARC THATCHER Name:   Marc Thatcher Title:   Managing Director
By:   /S/ JOEL OUTLAW Name:   Joel Outlaw Title:   Associate Director, Legal
Risk Management

 

CapitalSource Finance LLC, as a Consenting Lender By:   /S/ CHRISTOPHER J. BLAGG
Name:   Christopher J. Blagg Title:   Authorized Signatory

 

Four Corners CLO II, Ltd. as a Consenting Lender By:   /S/ MATTHEW GARVIS Name:
  Matthew Garvis Title:   Vice President

 

Trimaran CLO IV Ltd. By Trimaran Advisors, L.L.C., as a Consenting Lender By:  
/S/ DOMINICK J. MAZZITELLI Name:   Dominick J. Mazzitelli Title:   Managing
Director

 

Trimaran CLO V Ltd. By Trimaran Advisors, L.L.C., as a Consenting Lender By:  
/S/ DOMINICK J. MAZZITELLI Name:   Dominick J. Mazzitelli Title:   Managing
Director



--------------------------------------------------------------------------------

Trimaran CLO VI Ltd. By Trimaran Advisors, L.L.C., as a Consenting Lender By:  
/S/ DOMINICK J. MAZZITELLI Name:   Dominick J. Mazzitelli Title:   Managing
Director

 

Trimaran CLO VII Ltd. By Trimaran Advisors, L.L.C., as a Consenting Lender By:  
/S/ DOMINICK J. MAZZITELLI Name:   Dominick J. Mazzitelli Title:   Managing
Director BALLANTYNE FUNDING LLC, as a Consenting Lender By:   /S/ STACY LAI
Name:   Stacy Lai Title:   Assistant Vice President MC Funding, Ltd. By: Monroe
Capital Management, LLC, as Collateral Manager, as a Consenting Lender By:   /S/
JEREMY VANDERMEID Name:   Jeremy VanDerMeid Title:   Managing Director ALM Loan
Funding 2010-1, Ltd.

By: Apollo Credit Management, LLC, its collateral

manager, as a Consenting Lender

By:   /S/ JOSEPH MORONEY Name:   Joseph Moroney Title:   Vice President Cadogan
Square CLO IV, as a Consenting Lender By:   /S/ LAURI WHITLOCK Name:   Lauri
Whitlock Title:   Authorized Signatory Qualcomm Global Trading, Inc.

By: Credit Suisse Asset Management, LLC, as

investment manager

By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory
Atrium VI By: Credit Suisse Asset Management, LLC, as collateral management By:
  /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory



--------------------------------------------------------------------------------

Bentham Wholesale Syndicated Loan Fund By: Credit Suisse Asset Management, LLC,
as Agent (Sub-advisor) to Challenger Investment Services Limited, the
Responsible Entity for Bentham Wholesale Syndicated Loan Fund By:   /S/ LAURI
WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory

 

Madison Park Funding II, Ltd. By: Credit Suisse Asset Management, LLC, as
collateral manager By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:  
Authorized Signatory Castle Garden Funding, as a Consenting Lender By:   /S/
LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory Madison park
Funding III, Ltd. By: Credit Suisse Asset Management, LLC, as collateral manager
By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory
Madison Park Funding VI, Ltd. By: Credit Suisse Asset Management, LLC, as
collateral manager By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:  
Authorized Signatory Madison Park Funding V, Ltd. By: Credit Suisse Asset
Management, LLC, as collateral manager By:   /S/ LAURI WHITLOCK Name:   Lauri
Whitlock Title:   Authorized Signatory Madison Park Funding IV, Ltd. By: Credit
Suisse Asset Management, LLC, as collateral manager By:   /S/ LAURI WHITLOCK
Name:   Lauri Whitlock Title:   Authorized Signatory



--------------------------------------------------------------------------------

Atrium V By: Credit Suisse Asset Management, LLC, as collateral manager By:  
/S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory CSAM
Funding III, as a Consenting Lender By:   /S/ LAURI WHITLOCK Name:   Lauri
Whitlock Title:   Authorized Signatory

 

Atrium CDO, as a Consenting Lender By:   /S/ LAURI WHITLOCK Name:   Lauri
Whitlock Title:   Authorized Signatory CSAM Funding II, as a Consenting Lender
By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory
CSAM Funding I, as a Consenting Lender By:   /S/ LAURI WHITLOCK Name:   Lauri
Whitlock Title:   Authorized Signatory Atrium IV, as a Consenting Lender By:  
/S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory
Madison Park Funding I, Ltd., as a Consenting Lender (Registrant) By:   /S/
LAURI WHITLOCK Name:   Lauri Whitlock Title:   Authorized Signatory CSAM Funding
IV, as a Consenting Lender By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock
Title:   Authorized Signatory Credit Suisse High Income Fund By: Credit Suisse
Asset Management, as Investment Adviser By:   /S/ LAURI WHITLOCK Name:   Lauri
Whitlock Title:   Authorized Signatory



--------------------------------------------------------------------------------

Raytheon Master Pension Trust. By: Credit Suisse Asset Management, as its
investment adviser By:   /S/ LAURI WHITLOCK Name:   Lauri Whitlock Title:  
Authorized Signatory LightPoint CLO III, Ltd., as a Consenting Lender By:
Neuberger Berman Fixed Income LLC as collateral manager By:   /S/ COLIN DONLAN
Name:   Colin Donlan Title:   Authorized Signatory

 

LightPoint CLO IV, Ltd., as a Consenting Lender By: Neuberger Berman Fixed
Income LLC as collateral manager By:   /S/ COLIN DONLAN Name:   Colin Donlan
Title:   Authorized Signatory LightPoint CLO V, Ltd., as a Consenting Lender By:
Neuberger Berman Fixed Income LLC as collateral manager By:   /S/ COLIN DONLAN
Name:   Colin Donlan Title:   Authorized Signatory LightPoint CLO VII, Ltd., as
a Consenting Lender By: Neuberger Berman Fixed Income LLC as collateral manager
By:   /S/ COLIN DONLAN Name:   Colin Donlan Title:   Authorized Signatory
LightPoint CLO VIII, Ltd., as a Consenting Lender By: Neuberger Berman Fixed
Income LLC as collateral manager By:   /S/ COLIN DONLAN Name:   Colin Donlan
Title:   Authorized Signatory LightPoint Pan-European CLO 2006 Plc., as a
Consenting Lender By: Neuberger Berman Fixed Income LLC as collateral manager
By:   /S/ COLIN DONLAN Name:   Colin Donlan Title:   Authorized Signatory



--------------------------------------------------------------------------------

LightPoint Pan-European CLO 2007-1 Plc., as a Consenting Lender By: Neuberger
Berman Fixed Income LLC as collateral manager By:   /S/ COLIN DONLAN Name:  
Colin Donlan Title:   Authorized Signatory Marquette US/European CLO, Plc., as a
Consenting Lender By: Neuberger Berman Fixed Income LLC as collateral manager
By:   /S/ COLIN DONLAN Name:   Colin Donlan Title:   Authorized Signatory Arlie
CLO 2006-1, Ltd., as a Consenting Lender By: Neuberger Berman Fixed Income LLC
as collateral manager By:   /S/ COLIN DONLAN Name:   Colin Donlan Title:  
Authorized Signatory

 

Neuberger Berman – Floating Rate Income Fund, as a Consenting Lender By:   /S/
COLIN DONLAN Name:   Colin Donlan Title:   Authorized Signatory LANDMARK VII CDO
LTD. By Aladdin Capital Management LLC, as Lender By:   /S/ THOMAS E. BANCROFT
Name:   Thomas E. Bancroft Title:   Designated Signatory GULF STREAM-COMPASS CLO
2003-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

GULF STREAM-COMPASS CLO 2005-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

GULF STREAM-COMPASS CLO 2005-II, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

GULF STREAM-SEXTANT CLO 2006-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

GULF STREAM-RASHINBAN CLO 2006-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager



--------------------------------------------------------------------------------

GULF STREAM-SEXTANT CLO 2007-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

NEPTUNE FINANCE CCS, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Consenting Lender

By:   /S/ BARRY K. LOVE Name:   Barry K. Love Title:   Chief Credit Officer
WhiteHorse V, Ltd

By: WhiteHorse Capital Partners LP

As collateral manager

By WhiteRock Asset Advisor LLC its GP

By:   /S/ JAY CARVELL Name:   Jay Carvell Title:   Manager Lime Street CLO Ltd.,
as a Consenting Lender By:   /S/ SCOTT D’ORSI Name:   Scott D’Orsi Title:   P.M.
Genesis CLO 2007-2, Ltd, as a Lender, as a Consenting Lender By: LLCP Advisors
LLC, as Collateral Manager By:   /S/ STEVEN HARTMAN Name:   Steven Hartman
Title:   Vice President LATITUDE CLO I, LTD, as a Consenting Lender. By:   /S/
KIRK WALLACE Name:   Kirk Wallace Title:   Senior Vice President



--------------------------------------------------------------------------------

LATITUDE CLO II, LTD, as a Consenting Lender. By:   /S/ KIRK WALLACE Name:  
Kirk Wallace Title:   Senior Vice President LATITUDE CLO III, LTD, as a
Consenting Lender. By:   /S/ KIRK WALLACE Name:   Kirk Wallace Title:   Senior
Vice President STAWINSKY I PLC, as a Consenting Lender By:   /S/ R. HAWKES Name:
  R. Hawkes Title:   Collateral Manager Dalradian European CLO II BV Dalradian
European CLO III BV Dalradian European CLO IV BV, as a Consenting Lender By:  
/S/ DAVID WILSON Name:   David Wilson Title:   Portfolio Manager Alpstar CLO I
plc as a Consenting Lender By:   /S/ MARGARET KENNEDY Name:   Margaret Kennedy
Title:   Director Alpstar CLO 2 plc, as a Consenting lender By:  

/S/ DAVID MCGUINNESS

Name:   David McGuinness Title:   Director CAIRN CLO II B.V. as a Consenting
Lender By:  

/S/ JAMES STARKY

Name:   James Starky Title:  

Chief Legal Officer, Cairn Capital Limited

as Investment Manager

Gresham Capital CLO I B.V., as a Consenting lender By:  

/S/ GARY LAUGHTON

Name:   Gary Laughton Title:   Authorised Signatory By:  

/S/ DUNCAN SMITH

Name:   Duncan Smith Title:   Authorised Signatory



--------------------------------------------------------------------------------

Gresham Capital CLO III B.V., as a Consenting lender By:  

/S/ GARY LAUGHTON

Name:   Gary Laughton Title:   Authorised Signatory By:  

/S/ DUNCAN SMITH

Name:   Duncan Smith Title:   Authorised Signatory RMF Euro CDO III PLC, as a
Consenting Lender By:  

/S/ CORNELIS VAN DEN OUWELAND

Name:   Cornelis van den Ouweland Title:   Authorised Signatory By:  

/S/ M. PAYNE

Name:   M. Payne Title:   Authorised Signatory RMF Euro CDO V PLC, as a
Consenting Lender By:  

/S/ CORNELIS VAN DEN OUWELAND

Name:   Cornelis van den Ouweland Title:   Authorised Signatory By:  

/S/ M. PAYNE

Name:   M. Payne Title:   Authorised Signatory AMMC CLO III, LIMITED By:
American Money Management Corp., as Collateral Manager By:  

/S/ CHESTER M. ENG

Name:   Chester M. Eng Title:   Senior Vice President AMMC CLO V, LIMITED By:
American Money Management Corp., as Collateral Manager By:  

/S/ CHESTER M. ENG

Name:   Chester M. Eng Title:   Senior Vice President AMMC CLO VII, LIMITED By:
American Money Management Corp., as Collateral Manager By:  

/S/ CHESTER M. ENG

Name:   Chester M. Eng Title:   Senior Vice President



--------------------------------------------------------------------------------

AMMC CLO VIII, LIMITED By: American Money Management Corp., as Collateral
Manager By:  

/S/ CHESTER M. ENG

Name:   Chester M. Eng Title:   Senior Vice President BLUEMOUNTAIN CLO LTD.

By: BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.

Its Collateral Manager

as a Consenting Lender

By:  

/S/ MICHAEL ABATEMARCO

Name:   Michael Abatemarco Title:   Associate BLUEMOUNTAIN CLO II LTD.

By: BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.

Its Collateral Manager

as a Consenting Lender

By:  

/S/ MICHAEL ABATEMARCO

Name:   Michael Abatemarco Title:   Associate BLUEMOUNTAIN CLO III LTD.

By: BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.

Its Collateral Manager

as a Consenting Lender

By:  

/S/ MICHAEL ABATEMARCO

Name:   Michael Abatemarco Title:   Associate Lord Abbett Floating Rate Fund,
Inc., as a Consenting Lender By:  

/S/ CHRISTOPHER J. TOWLE

Name:   Christopher J. Towle Title:  

Executive Vice President,

Portfolio Manager

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND, as a Lender By:  

Loomis, Sayles & Company, L.P.,

Its Investment Manager

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President



--------------------------------------------------------------------------------

APOSTLE LOOMIS SAYLES SENIOR LOAN FUND, as a Lender By:  

Loomis, Sayles & Company, L.P.,

Its Investment Manager

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President CONFLUENT 4 LIMITED, as a Lender
By:  

Loomis, Sayles & Company, L.P.,

As Sub-Manager

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President LOOMIS SAYLES CLO I, LTD., as a
Lender By:  

Loomis, Sayles & Company, L.P.,

Its Investment Manager

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President LOOMIS SAYLES LEVERAGED SENIOR
FUND LTD., as a Lender By:  

Loomis, Sayles & Company, L.P.,

Its Investment Manager

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President



--------------------------------------------------------------------------------

THE LOOMIS SAYLES SENIOR LOAN FUND LLC, as a Lender By:  

Loomis, Sayles & Company, L.P.,

Its Managing Member

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President NATIXIS LOOMIS SAYLES SENIOR LOAN
FUND, as a Lender By:  

Loomis, Sayles & Company, L.P.,

Its Investment Manager

By:  

Loomis, Sayles & Company, Incorporated,

Its General Partner

as a Consenting Lender By:  

/S/ MARY MCCARTHY

Name:   Mary McCarthy Title:   Vice President FOUR CORNERS CLO 2005-I, Ltd.

By: Four Corners Capital management, LLC

As Collateral Manager

By:  

/S/ ADAM BROWN

Name:   Adam Brown Title:   Vice President Four Corners CLO III, Ltd.

By: Macquarie Funds Group

FKA Four Corners Capital Management, LLC

As Collateral Manager

By:  

/S/ ADAM BROWN

Name:   Adam Brown Title:   Vice President SFR, LTD.

By: Four Corners Capital Management, LLC

As Collateral Manager

By:  

/S/ ADAM BROWN

Name:   Adam Brown Title:   Vice President



--------------------------------------------------------------------------------

CIFC Funding 2006-I, Ltd.

CIFC Funding 2006-II, Ltd.

CIFC Funding 2007-II, Ltd.

CIFC Funding 2007-III, Ltd.

CIFC Funding 2007-IV, Ltd.

By: CIFC Investment Management LLC, its Collateral Management By:  

/S/ STEVE VACCARO

Name:   Steve Vaccaro Title:   Authorized Signatory STATIC LOAN FUNDING 2007-1
LTD. as a Consenting Lender By:  

/S/ COLIN ATKINS

Name:   Colin Atkins Title:   Managing Director EUROCREDIT OPPORTUNITIES
PARALLEL FUNDING I LTD, as a Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory EUROCREDIT INVESTMENT FUND II
PLC, as a Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory EUROCREDIT INVESTMENT FUND I
PLC, as a Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory CONFLUENT I LTD, as a
Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory



--------------------------------------------------------------------------------

EUROCREDIT CDO VIII LTD, as a Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory EUROCREDIT CDO IV BV, as a
Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory EUROCREDIT CDO V PLC, as a
Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory EUROCREDIT CDO VI PLC, as a
Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory EUROCREDIT CDO VII PLC, as a
Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory ICG EUROPEAN LOAN FUND I LTD,
as a Consenting Lender By:  

/S/ J M BARKER

Name:   J M Barker Title:   Authorized Signatory

Indicus Advisors LLP

(as manager of Queen Street CLO 1 BV and Queen Street CLO II BV), as a
Consenting Lender

By:  

/S/ FRANCOIS GAUVIN

Name:   Francois Gauvin

Title:

  Attorney in Fact JNL/PPM America Floating Rate Income Fund, a series of the
JNL Series Trust, as a Consenting Lender. By: PPM America, Inc., as sub-advisor
By:  

/S/ DAVID C. WAGNER

Name:   David C. Wagner Title:   Managing Director



--------------------------------------------------------------------------------

Axa Investment Managers on behalf of

Adaigo CLO I B.V., as a Consenting Lender

By:  

/S/ OLIVIER TESTARD

Name:   Olivier Testard Title:   Head of Leveraged Finance Research

Axa Investment Managers on behalf of

Adaigo II CLO plc as a Consenting Lender

By:  

/S/ OLIVIER TESTARD

Name:   Olivier Testard Title:   Head of Leveraged Finance Research Axa
Investment Managers on behalf of Adaigo III CLO plc as a Consenting Lender By:  

/S/ OLIVIER TESTARD

Name:   Olivier Testard Title:   Head of Leveraged Finance Research Axa
Investment Managers on behalf of

Matignon Leveraged Loans Limited

as a Consenting Lender

By:  

/S/ OLIVIER TESTARD

Name:   Olivier Testard Title:   Head of Leveraged Finance Research Axa
Investment Managers on behalf of

Oryx European CLO B.V.

as a Consenting Lender

By:  

/S/ OLIVIER TESTARD

Name:   Olivier Testard Title:   Head of Leveraged Finance Research COA Tempus
CLO Ltd, as a Consenting Lender. By: FS COA Management, LLC, as Portfolio
Manager By:  

/S/ JOHN W. FRASER

Name:   John W. Fraser

Title:

  Manager RWN Investment Holdings, LLC as a Consenting Lender. By:  

/S/ KEVIN C. SMITH

Name:   Kevin C. Smith Title:   Trader & Investment Analyst By:  

/S/ KENNETH E. GLASSMAN

Name:   Kenneth E. Glassman Title:   CEO & Chief Investment Officer



--------------------------------------------------------------------------------

OWS I CLO I, LTD,

Pacifica CDO V, B.V.

Pacifica CDO VI, B.V.

 

Veritas CLO II, LTD

Westwood CLO I, LTD

Westwood CLO II, LTD

as an Extending and Consenting Lender By:  

/S/ JOSEPHINE SHIN

Name:   Josephine Shin Title:   Senior VP Saturn CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy III CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy IV CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy V CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy VI CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy VII CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy VIII CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

Galaxy X CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

American International Group, Inc.

By: PineBridge Investment LLC.,

Its Collateral Manager

PineBridge Bank Loan Fund Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager



--------------------------------------------------------------------------------

Plymouth Rock CLO, Ltd.

By: PineBridge Investment LLC.,

Its Collateral Manager

 

as a Consenting Lender

By:  

/S/ W. JEFFREY BAXTER

Name:   W. Jeffrey Baxter Title:   Managing Director Euro-Galaxy CLO BV

By: PineBridge Investments Europe Limited

As Collateral Manager

By:  

/S/ STEVEN S. OH

Name:   Steven S. Oh Title:   Authorized Signatory Euro-Galaxy II CLO BV

By: PineBridge Investments Europe Limited

As Collateral Manager

By:  

/S/ STEVEN S. OH

Name:   Steven S. Oh Title:   Authorized Signatory Golden Knight II CLO, Ltd. as
a Consenting Lender By:  

/S/ CHRISTOPHER J. TOWLE

Name:   Christopher J. Towle Title:  

Executive Vice President,

Portfolio Manager



--------------------------------------------------------------------------------

Schedule 2.01(c)

 

Revolving Tranche-1 Commitment

 

Lender

     RC Commitment   

CSAM

     50,750,000   

Capital Source

     25,000,000   

Halcyon

     16,769,206   

Guggenheim

     15,000,000   

CIT

     10,000,000   

Oaktree Capital

     9,622,855   

Oak Hill

     9,307,939   

Invesco

     5,000,000   

Oppenheimer

     4,300,000   

Prudential

     4,000,000   

Non-Extended Total

     149,750,000   

Revolving Tranche-2 Commitment

 

Lender

     RC Commitment   

Morgan Stanley

     82,000,000   

JPMorgan Chase

     43,750,000   

Goldman Sachs

     30,000,000   

Deutsche Bank

     22,000,000   

GE Capital

     17,500,000   

Investec

     5,000,000   

Extended Total

     200,250,000   

 



--------------------------------------------------------------------------------

Exhibit A

FORM OF

COMMITTED LOAN NOTICE

 

To:   

  

Morgan Stanley Senior Funding, Inc., as Administrative Agent

One Pierrepont Plaza, 7th Floor

300 Cadman Plaza West

Brooklyn, New York 11201

 

Attention:    Administrative Agent Team,    Loan Administration Fax:   
212-507-6680

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 10, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CATALENT PHARMA SOLUTIONS, INC., PTS INTERMEDIATE HOLDINGS
LLC, Morgan Stanley Senior Funding, Inc., as Administrative Agent, Collateral
Agent and Swing Line Lender, Bank of America, N.A., as L/C Issuer and the
Lenders from time to time party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Borrower hereby requests (select one):

 

[    ]    A Borrowing of new Loans    [    ]    A conversion of Loans    [    ]
   A continuation of Loans   

to be made on the terms set forth below:

 

(A)    Class of Borrowing1   

 

(B)    Date of Borrowing, conversion or continuation (which is a Business Day)
  

 

(C)    Principal amount   

 

(D)    Type of Loan2   

 

(E)    Interest Period3   

 

 

1 

Euro Term Borrowing, Dollar Term Borrowing, Revolving Tranche-1 Borrowing or
Revolving Tranche-2 Borrowing.

2 

Specify Eurocurrency Rate Loan or Base Rate Loan.

3 

Applicable for Eurocurrency Rate Loans only.



--------------------------------------------------------------------------------

(F)    Currency of Loan1   

 

The above request has been made to the Administrative Agent by telephone at
718-754-7291 / 7435.

[Remainder of Page Intentionally Blank]

 

 

1 

Applicable for Term Loans only.



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Committed Loan Notice and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement have been satisfied.]1

 

CATALENT PHARMA SOLUTIONS, INC. By:  

 

  Name:   Title:

 

1 

Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.



--------------------------------------------------------------------------------

Exhibit C-3

LENDER: [                    ]

PRINCIPAL AMOUNT: $[                    ]

FORM OF

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CATALENT PHARMA SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in immediately available funds
at the Administrative Agent’s Office (such term, and each other capitalized term
used but not defined herein, having the meaning assigned to it in the Credit
Agreement dated as of April 10, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CATALENT PHARMA
SOLUTIONS, INC., PTS INTERMEDIATE HOLDINGS LLC, Morgan Stanley Senior Funding,
Inc., as Administrative Agent, Collateral Agent and Swing Line Lender, Bank of
America, N.A., as L/C Issuer, the Lender and the other lenders from time to time
party thereto, (A) on the dates set forth in the Credit Agreement, the lesser of
(i) the principal amount set forth above and (ii) the aggregate unpaid principal
amount of all Revolving Tranche-[1][2] Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, and (B) interest from the date hereof on the
principal amount from time to time outstanding on each such Revolving
Tranche-[1][2] Loan at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement in lawful money of the United States of
America.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

CATALENT PHARMA SOLUTIONS, INC. By:  

 

  Name:   Title: